     Case 3:20-cv-03030-N Document 11 Filed 11/17/20       Page 1 of 4 PageID 69



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ERIC LYLE WILLIAMS,                        '
          Petitioner,                      '
                                           '
v.                                         '
                                           '             No. 3:20-CV-3030-K
BOBBY LUMPKIN, Director,                   '             (death-penalty case)
Texas Department of Criminal Justice,      '
Correctional Institutions Division,        '
             Respondent.                   '


                 ORDER ADMITTING COUNSEL PRO HAC VICE
                    AND ORDER FOR PROPOSED BUDGET

       Before the Court are the Applications for Admission Pro Hac Vice, filed by lead

counsel and Attorney Danalynn Recer on November 10, 2020 (ECF no. 10), referred

to the undersigned magistrate judge under a standing order of reference from U.S.

District Judge Ed Kinkeade, and the status of this case. Attorney Recer was

appointed under 18 U.S.C. ' 3599 as lead counsel in this habeas proceeding under 28

U.S.C. ' 2254, challenging the petitioner=s Texas conviction and death sentence. See

ECF no. 6. Petitioner’s co-counsel Attorney Amy P. Knight’s Pro Hac Vice motion was

granted previously (ECF no. 9).

                          I.   ADMISSION PRO HAC VICE

       The requirements of Local Rules 83.9 and 83.10 have been excused (ECF no.

7). Attorney Recer is admitted to practice in the State of Texas and is a member in

good standing of the State Bar of Texas. Attorney Recer=s Application for Admission

Pro Hac Vice is GRANTED.
   Case 3:20-cv-03030-N Document 11 Filed 11/17/20          Page 2 of 4 PageID 70


                      II.   ORDER FOR PROPOSED BUDGET

       In light of the presumptive limit of $35,000 imposed by the Judicial Council

of the Fifth Circuit, Special Procedures for Reviewing Attorney Compensation

Requests in Death Penalty Cases (amended Feb. 1, 2005), the Court directs

Petitioner’s counsel to submit a proposed litigation budget that addresses the services

of both lead and co-counsel in district court. See Admin. Office of the U.S. Courts,

Guide to Judiciary Policy, Vol. 7, Pt. A, § 640 (revised May 17, 2017) (“Guide”).

      The proposed budget shall identify the major tasks assigned to Attorney Recer

and Attorney Knight, together with a preliminary estimate of time for each, so that

the Court may assess the allocation of work between them. Attorney Recer’s proposed

budget shall also include reasonable expenses of co-counsel, including any and all

travel expenses and requests for travel authorization. Absent good cause, the Court

expects Attorney Recer to handle all of the client visits because she is de facto local

counsel.

      The proposed budget shall incorporate reasonable and diligent efforts to

minimize costs and, where appropriate, use paralegals and law clerks for tasks that

do not require an attorney’s expertise. Any request by Petitioner’s lead or co-counsel

to use the services of associate counsel must be included in the proposed budget, and

identify the proposed associate by their name, their years of relevant legal experience,

and their assigned tasks. See Misc. Order 3 at VIII(B) (N.D. Sept. 15, 2000) (“An

appointed counsel may not claim compensation for services furnished by a partner or


                                           2
   Case 3:20-cv-03030-N Document 11 Filed 11/17/20          Page 3 of 4 PageID 71


associate, or counsel who is not a partner or associate, without prior authorization by

the court.”).

       The proposed budget must reflect every effort to avoid the duplication of work

between Attorneys Recer and Knight and must maintain a reasonable division of

labor between Attorneys Recer and Knight. The Court will not accept extensive

billing for duplicate services or conferences between counsel and co-counsel.

Counsel are ordered to include in their proposed budget a plan for dividing up their

review of the extensive state court record in a way that minimizes duplication of

effort. If paralegal services are utilized to review and summarize the record, the Court

expects counsel’s record-review time to be reduced.

       Petitioner’s proposed budget should not include investigative, expert, or other

services to be conducted by investigators or experts. Any requests for the

authorization of such services shall be made separately in accordance with 18 U.S.C.

§ 3599(f). See Guide, § 660.20. Nothing in this order authorizes the ex parte

consideration of such requests without a proper showing concerning the need for

confidentiality under § 3599(f).

       In accordance with the above, the Court:

       1. grants Attorney Recer’s Application (ECF No. 10);

       2. directs the clerk of court to deposit the application fee to the account
          of the Non-Appropriated Fund of this Court;

       3. orders counsel to file a proposed budget ex parte and under seal
          within sixty days of the date of this order; and



                                           3
Case 3:20-cv-03030-N Document 11 Filed 11/17/20       Page 4 of 4 PageID 72


  4. directs the clerk of court to serve this order on both of Petitioner’s
     counsel.

  SO ORDERED.

  DATED:    November 17, 2020.



                                      _______________________________________
                                      Rebecca Rutherford
                                      United States Magistrate Judge




                                     4
